Citation Nr: 0812241	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  The veteran had Vietnam service from October 21, 1969 
to June 21, 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for PTSD. 

The veteran presented testimony at RO hearings held in 
January 2003 and November 2004.  The veteran also testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in January 2008.  Transcripts from these hearings are 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
traumatic events that occurred while he was on active service 
with the United States Army in the Republic of Vietnam.  
Official records show that he was in Vietnam from October 21, 
1969 to June 21, 1970 and assigned to the Headquarters and 
Headquarters Company (HHC), 1st Signal Brigade.  His military 
occupational specialty (MOS) is listed as 71B30 clerk typist.  
The veteran claims that he was later reassigned as a truck 
driver and also had to perform perimeter guard duty.

The veteran alleges that as a truck driver he was required to 
transport Vietnamese civilian employees from their homes to 
their jobs on the military base.  He has testified that he 
was sent outside the perimeter alone every day, with only an 
M-16 rifle for protection.  The veteran alleges that 
performing such duties on a daily basis made him very fearful 
of ambush attacks and bombs; and caused him to use alcohol 
and drugs to overcome his fear and apprehension.  

The veteran has reported to medical personnel that while on 
perimeter guard duty one night, his base came under 
mortar/rocket and small arms fire.  He claims that the 
firefight lasted three hours and a mortar round made a direct 
hit on the Unit Administration's bunker.  He is unaware of 
any casualties.  

The veteran also alleges that he was a patient at the 90th 
Medevac Hospital on two separate occasions while in Vietnam.  
In recent written statements, though he has indicated that 
the facility is in fact the 93rd Medevac Hospital.  The 
veteran claims that each time he was hospitalized for a week 
and was exposed to wounded soldiers crying and screaming in 
pain.  It was also asserted that being in close proximity to 
people who expire (in this case, soldiers in the hospital 
beds near the veteran) had a uniquely stressful impact on the 
veteran, as a Navajo.  See page 9, transcript of January 2008 
hearing, particularly statements from the veteran's witness, 
CJ, regarding Navajo cultural tradition.  

The claims file shows diagnoses and treatment for PTSD and 
depression.  A March 2003 VA examination disputes the 
diagnosis of PTSD.  The Board observes that a request has not 
been made to the United States Army and Joint Services 
Records Research Center (JSRRC) to assist in verifying the 
reported in-service stressors including: the veteran's actual 
duties while in Vietnam; any periods of hospitalization at 
the 93rd Medevac Hospital; and a mortar/rocket attack on his 
base camp.  Given the above stressor statements, and the 
veteran's verified service in-country, VA should request 
credible supporting evidence from the JSRRC and ask them to 
attempt to verify the stressors.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2007).

In addition to the lack of a verified in-service stressor 
event, there is some conflict as to whether or not the 
veteran has a confirmed diagnosis of PTSD.  If a stressor is 
verified, the veteran should be sent for a new examination to 
determine whether he has met the criteria for a diagnosis of 
PTSD due to a verified in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided one last 
opportunity to itemize and provide specific 
information regarding the stressor event(s) 
he alleges occurred in service.  He should be 
asked to identify specific dates (within a 60 
day period), locations and any additional 
unit numbers to which he may have been 
assigned.

2.  With any additional information provided 
by the veteran, and with the evidence already 
of record, the AMC/RO must prepare a summary 
of the veteran's alleged service stressors.  
This summary must be prepared regardless 
whether the veteran provides an additional 
statement, as requested above.  This summary 
and a copy of the veteran's DD 214 and other 
service personnel records should be sent to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC).  

3.  If, and only if, a claimed stressor event 
is found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric examination 
to clarify whether he has PTSD related to 
documented stressors during service.  The 
AMC/RO must specify for the psychiatrist the 
stressor or stressors which it has determined 
that the veteran was exposed to in service 
and the examiner must be instructed to 
consider only those stressors in determining 
whether the veteran has PTSD.  

All indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  It is essential that 
the claims file be provided to the 
psychiatrist for review in conjunction with 
the examination, together with a copy of this 
remand.  The examination report is to reflect 
whether such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should identify 
the independently verifiable in- service 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  
Adequate reasons and bases for any opinion 
rendered must be provided.

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After the development requested above has 
been completed to the extent possible, the 
AMC/RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



